Citation Nr: 1550584	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  07-29 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) with major depression, currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified at a Travel Board hearing in September 2011.  A transcript of the hearing has been associated with the claim file.  In a September 2015 letter, the Veteran was informed that the Veterans Law Judge who conducted the September 2011 hearing was no longer with the Board.  The Veteran was given 30 days to assert whether he would like a new Board hearing.  As of the date of this remand, no response has been received from the Veteran.  

The claims were previously remanded by the Board in February 2012.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

In a Board remand of February 2012, the AOJ was requested to obtain copies of the Savannah Vet Center records.  If the records cannot be obtained without a release form, the Veteran should be advised to fully complete the VA Form 21-4142 with the name and address.  If the Veteran does not provide a completed form and the records cannot be obtained, the AOJ was asked to note such in the claims file and notify the Veteran accordingly.

After the Board remand, in February 2012, the Veteran was sent a duty to assist letter wherein he was requested to complete a VA Form 21-4142 for each health care provider so that the AOJ could obtain the treatment records.  However, the letter did not specifically discuss the Vet Center records as requested by the Board in the February 2012 remand.  Moreover, no Vet Center records have been associated with the claim file.  Further, the Veteran was not informed that the Vet Center records had not been obtained.  Therefore, the Board finds that there has not been substantial compliance the Board February 2012 remand and the claims must be remanded once again.

In addition, the Board notes that in a February 2012 statement, the Veteran states he was treated at the outreach clinic in Brunswick, Georgia, in addition to the Savannah outreach clinic.  The Board assumes that the Veteran is referencing a Vet Center in Brunswick, GA.  The record does not show any efforts by the AOJ to obtain these records.  On remand, these records should also be obtained and associated with the claim file.


Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the Savannah and Brunswick Vet Center records.  If the records cannot be obtained without a release form, the Veteran should be advised to fully complete the VA Form 21-4142 with the name and address.  If the Veteran does not provide a completed form and the records cannot be obtained, the RO/AMC should note such in the claims file and notify the Veteran accordingly.

2. After conducting any development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




